DETAILED ACTION
This Office action is in response to amendments received 30 March 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 105-109, 111, 114, 121, and 123-127 are rejected under 35 U.S.C. 103 as being unpatentable over Blakeman et al. (US 2005/0069476 A1; hereinafter Blakeman) in view of Huang et al. (US 2011/0064632 A1; hereinafter Huang).
Regarding claim 105, Blakeman discloses a vehicle emission system [1] for removing NOx and particulates from exhaust gas of a lean burn engine [10], the system comprising: a catalyst [38] which oxidizes NO to form NO2; a first ammonia selective catalytic reduction (SCR) catalyst (integral to DPF [40]) disposed on a particulate filter [40], the first ammonia SCR catalyst (integral to DPF [40]) having a characteristic designed to limit NOx conversion so that unconverted NO2 is available to facilitate passive oxidation of soot trapped by the particulate filter [40] by reaction with NO2 (see paragraphs 0035 and 0043; an excess of urea accelerates the rate of regenerating the filter since an increased proportion of the excess urea may be converted into NO2 used to react with PM trapped on the filter and the SCR catalyst is disposed on the downstream end of the filter such that PM is combusted in NO2 on the upstream part of the filter and NOx remaining can be reduced over the catalyst downstream); and a second ammonia SCR catalyst [14] downstream from the first ammonia SCR catalyst (integral to DPF [40]), wherein the second ammonia SCR catalyst [14] is disposed on a flow through substrate designed to promote SCR of NOx (paragraphs 0035, 0041, 0043, 0050-0053, 0058, 0063-0066, 0071-0072, 0078-0080, and Figures 1 and 3).  Blakeman does not disclose 3 to 2.5 g/in3, the loading of the second ammonia SCR catalyst being in the range of 1 g/in3 to 6 g/in3, or the first ammonia SCR catalyst being present at a first loading and the second ammonia SCR catalyst being present at a second loading and the weight ratio of the second loading to the first loading being in the range of 2:1 to 50:1.  Huang, however, teaches a similar first ammonia SCR catalyst (SCR1) disposed on a particulate filter (PF) [108] and a second ammonia SCR catalyst (SCR2) [110], wherein the first ammonia SCR catalyst (SCR1) disposed on the particulate filter (PF) [108] is present at a loading in the range of 0.01 g/in3 to 2.5 g/in3 (0.5-3.0 g/in3); wherein the loading of the second ammonia SCR catalyst (SCR2) [110] is in the range of 1 g/in3 to 6 g/in3 (0.5-6.0 g/in3); and wherein the first ammonia SCR catalyst (SCR1) is present at a first loading and the second ammonia SCR catalyst (SCR2) [110] is present at a second loading and the weight ratio of the second loading to the first loading is in the range of 2:1 to 50:1 (2.5:1 to 30:1; see paragraph 0046) (paragraphs 0022-0052 and Figures 1a and 1b).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure Blakeman’s first ammonia SCR catalyst to be present at a first loading in the range of 0.01 g/in3 to 2.5 g/in3, to configure the loading of the second ammonia SCR catalyst to be in the range of 1 g/in3 to 6 g/in3, and to configure the first ammonia SCR catalyst to be present at a first loading and second ammonia SCR catalyst to be present at a second loading, wherein the weight ratio of the second loading to the first loading is in the range of 2:1 to 50:1 because Huang teaches that this configuration converts 85 percent or more by volume 
Regarding claim 106, the modified Blakeman discloses the system of claim 105, wherein the characteristic is designed to both limit NOx conversion and facilitate passive oxidation of soot trapped by the particulate filter [40] by retarding the SCR activity on the particulate filter [40] to enable the passive oxidation of soot on the particulate filter [40] (paragraphs 0035 and 0043).
Regarding claim 107, the modified Blakeman discloses the system of claim 105, wherein the first ammonia SCR catalyst (integral to DPF [40]) is designed to balance the rate of reaction of particulate combustion by NO2 and the rate of SCR reaction based upon NOx and particulate matter exiting the engine [10], and the second ammonia SCR catalyst [14] is designed to provide additional NOx conversion to meet a targeted total system NOx conversion (paragraphs 0035, 0043, 0063, 0078-0080, and Figure 1).
Regarding claim 108, the modified Blakeman discloses the system of claim 105, wherein the characteristic is designed to both limit NOx conversion and facilitate passive oxidation of soot trapped by the particulate filter [40] by purposely retarding the SCR activity and allowing ammonia slip through the particulate filter [40] to facilitate the SCR of NOx on the second ammonia SCR catalyst [14] (paragraphs 0035, 0043, 0063, 0078-0080, and Figure 1).
Regarding claim 109, the modified Blakeman discloses the system of claim 105, wherein NOx conversion on the particulate filter [40] is in the range of 5-75% (peak NOx conversion is nearly 40%) (paragraph 0078 and Figure 3).
Regarding claim 111, the modified Blakeman discloses the system of claim 105, further comprising a reductant injector [18] upstream from the first ammonia SCR catalyst (integral to DPF [40]) (paragraphs 0063, 0066, and Figure 1).
Regarding claim 114, the modified Blakeman discloses the system of claim 105, wherein the first and second ammonia SCR catalysts (integral to DPF [40], [14]) are each independently selected from a molecular sieve (zeolite) promoted with a base metal (Fe, V, Cu), a mixed oxide (V2O5/TiO2), and mixtures thereof (paragraphs 0041-0042, 0050-0052, 0058, and 0078).
Regarding claim 121, the modified Blakeman discloses the system of claim 105, wherein the first ammonia SCR catalyst (integral to DPF [40]) characteristic is selected from one or more of SCR catalyst type, combinations of SCR catalyst types, SCR catalyst loading, SCR catalyst concentration, axial location (downstream) of the SCR catalyst on the particulate filter [40], local loading of the SCR catalyst on the particulate filter, length of the SCR catalyst coating on the filter, SCR catalyst promoter metal selection, SCR catalyst promoter metal content, SCR catalyst washcoat porosity, SCR catalyst washcoat pore distribution, SCR catalyst particle size and SCR catalyst crystal size (paragraphs 0035, 0041-0043, 0050-0053, 0058, and 0078).
Regarding claim 123, Blakeman discloses a method of treating lean burn engine [10] exhaust gas containing NOx and particulate matter, the method comprising: contacting the exhaust gas with a catalyst [38] which oxidizes NO to form NO2 to provide an exhaust gas stream containing an enhanced amount of NO2; contacting the exhaust gas having an enhanced amount of NO2 with a first ammonia selective catalytic reduction (SCR) catalyst (integral to DPF [40]) disposed on a particulate filter [40], wherein the ammonia SCR catalyst (integral to DPF [40]) is designed to limit NOx conversion so that unconverted NO2 is available to facilitate passive oxidation of soot trapped by the particulate filter [40] by reaction with NO2 (see paragraphs 0035 and 0043; an excess of urea accelerates the rate of regenerating the filter since an increased proportion of the excess urea may be converted into NO2 used to react with PM trapped on the filter and the SCR catalyst is disposed on the downstream end of the filter such that PM is combusted in NO2 on the upstream part of the filter and NOx remaining can be reduced over the catalyst downstream); and contacting the exhaust gas exiting the particulate filter [40] with a second ammonia SCR catalyst [14] on a flow through substrate downstream from the particulate filter [40] (paragraphs 0035, 0041, 0043, 0050-0053, 0058, 0063-0066, 0071-0072, 0078-0080, and Figures 1 and 3).  Blakeman does not disclose the loading of the first ammonia SCR catalyst being in the range of 0.01 g/in3 to 2.5 g/in3, the loading of the second ammonia SCR catalyst being in the range of 1 g/in3 to 6 g/in3, or the first ammonia SCR catalyst being present at a first loading and the second ammonia SCR catalyst being present at a second loading and the weight ratio of the second loading to the first loading being in the range of 2:1 to 50:1.  Huang, however, teaches a similar first ammonia SCR catalyst (SCR1) disposed on a particulate filter (PF) [108] and a second ammonia SCR catalyst (SCR2) [110], wherein the first ammonia SCR catalyst (SCR1) disposed on the particulate filter (PF) [108] is present at a loading in the range of 0.01 g/in3 to 2.5 g/in3 (0.5-3.0 g/in3); wherein the loading of the second ammonia SCR catalyst (SCR2) [110] is in the range of 1 g/in3 to 6 g/in3 (0.5-6.0 g/in3); and wherein the first ammonia SCR catalyst (SCR1) is present at a first loading and the second ammonia SCR catalyst (SCR2) [110] is present at a second loading and the weight ratio of the second loading to the first loading is in the range of 2:1 to 50:1 (2.5:1 to 30:1; see paragraph 0046) (paragraphs 0022-0052 and Figures 1a and 1b).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure Blakeman’s first ammonia SCR catalyst to be present at a first loading in the range of 0.01 g/in3 to 2.5 g/in3, to configure the loading of the second ammonia SCR catalyst to be in the range of 1 g/in3 to 6 g/in3, and to configure the first ammonia SCR catalyst to be present at a first loading and second ammonia SCR catalyst to be present at a second loading, wherein the weight ratio of the second loading to the first loading is in the range of 2:1 to 50:1 because Huang teaches that this configuration converts 85 percent or more by volume of NOx in varying temperature ranges to meet increasingly stringent industry and environmental standards (paragraphs 0007-0011).  
Regarding claim 124, the modified Blakeman discloses the method of claim 123, wherein the first ammonia SCR catalyst (integral to DPF [40]) is designed to balance the rate of reaction of particulate combustion by NO2 and the rate of SCR reaction based upon NOx and particulate matter exiting the engine [10], and the second ammonia SCR catalyst [14] is designed to provide additional NOx conversion to meet a targeted total system NOx conversion (paragraphs 0035, 0043, 0063, 0078-0080, and Figure 1).
Regarding claim 125, the modified Blakeman discloses the method of claim 123, wherein NOx conversion on the particulate filter [40] is in the range of 5-75% (peak NOx conversion is nearly 40%) (paragraph 0078 and Figure 3).
Regarding claim 126, the modified Blakeman discloses the method of claim 123, wherein the NOx conversion on the particulate filter [40] is greater than the NOx conversion over the second ammonia SCR catalyst [14] (paragraphs 0079-0080; wherein NOx conversion on the particulate filter is greater than NOx conversion over the second ammonia SCR catalyst during cold-start).
Regarding claim 127, the modified Blakeman discloses the method of claim 123, wherein the NOx conversion on the particulate filter [40] is less than the NOx conversion over the second ammonia SCR catalyst [14] (paragraphs 0079-0080; wherein NOx conversion on the particulate filter is less than NOx conversion over the second ammonia SCR catalyst outside of cold-start, where some (i.e., a little, at least a small amount) SCR conversion is obtained by the filter).
Claims 117-119 are rejected under 35 U.S.C. 103 as being unpatentable over Blakeman in view of Huang as applied to claim 105 above, and further in view of Mohanan et al. (US 2014/0112852 A1; hereinafter Mohanan).
Regarding claim 117-119, the modified Blakeman discloses the system of claim 105, wherein the first and second ammonia SCR catalysts (integral to DPF [40], [14]) each independently comprise a molecular sieve (zeolite) (paragraphs 0041-0042 and 0051-0053).  The modified Blakeman does not disclose the molecular sieve being a small pore molecular sieve having a maximum ring size of eight tetrahedral atoms.  Mohanan, however, teaches an ammonia SCR catalyst comprising a small pore molecular sieve having a maximum ring size of eight tetrahedral atoms, wherein the ammonia SCR catalyst comprises a molecular sieve selected from the group consisting of framework types ACO, AEI, AEN, AFN, AFT, AFX, ANA, APC, APD, ATT, CDO, CHA, DDR, DFT, EAB, EDI, EPI, ERI, GIS, GOO, IHW, ITE, ITW, LEV, KFI, MER, MON, NSI, OWE, PAU, PHI, RHO, RTH, SAT, SAY, SIV, THO, TSC, UEI, UFI, VNI, YUG and ZON, wherein the ammonia SCR catalyst further includes a promoter metal selected from the group consisting of Cu, Fe, Co, Ce and Ni (Cu) present in a range of 0.05 to 20% (1.5-2.5%) by weight of the ammonia SCR catalyst (paragraphs 0003, 0005, 0007, 0009-0011, 0030, 0047, 0050, 0052, 0085, and 0091).  .
Claim 120 is rejected under 35 U.S.C. 103 as being unpatentable over Blakeman in view of Huang in view of Mohanan as applied to claim 117 above, and further in view of Pfeifer et al. (US 2010/0058746 A1; hereinafter Pfeifer).
Regarding claim 120, the modified Blakeman does not disclose the first and second ammonia SCR catalysts comprising an additive selected from mixed metal oxides, ceria, zirconia, tungsten oxide, titanium oxide and combinations thereof.  Pfeifer, however, teaches a similar ammonia SCR catalyst which comprises an additive selected from mixed metal oxides (mixed oxides), ceria (cerium oxide), zirconia (zirconium oxide), tungsten oxide (tungsten oxide), titanium oxide (titanium oxide) and combinations thereof (paragraph 0034).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure the modified Blakeman ammonia SCR catalysts to comprise an additive selected from mixed metal oxides, ceria, zirconia, tungsten oxide, titanium oxide and combinations thereof because Pfeifer discloses that these additives further improve the SCR activity (paragraph 0034).

Response to Arguments
Applicant's arguments 30 March 2021 have been fully considered but they are not persuasive.
Regarding pages 7-8 of the Remarks, the applicant argued that neither Blakeman, Huang, Mohanan, or Pfeifer, or any of their combinations suggest a system comprising a first ammonia SCR catalyst disposed on the particulate filter present at a loading in the range of 0.01 g/in3 to 2.5 g/in3; and a loading of a second ammonia SCR 3 to 6 g/in3, wherein the first ammonia SCR catalyst is present at a first loading and the second SCR catalyst is present at a second loading and the weight ratio of the second loading to the first loading is in the range of 2:1 to 50:1.  The examiner disagrees.  As outlined above, Huang teaches a similar first ammonia SCR catalyst (SCR1) disposed on a particulate filter (PF) [108] and a second ammonia SCR catalyst (SCR2) [110] with characteristics which significantly overlap or fall within the claimed ranges.  Specifically see paragraph 0046 of Huang which discloses a weight ratio of the first loading to the second loading being between0.1:3 and 1.0:2.5.  In other words, the weight ratio of the second loading to the first loading is  between 2.5:1.0 and 3:0.1 (i.e., 30:1) which falls within the claimed range.  Huang teaches that this configuration converts 85 percent or more by volume of NOx in varying temperature ranges to meet increasingly stringent industry and environmental standards (paragraphs 0007-0011).  Therefore, the examiner maintains that Blakeman in view of Huang renders obvious at least claims 105 and 123 as outlined above.  Furthermore, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Regarding page 8 of the Remarks, the applicant argued that Blakeman explicitly teaches the system requiring a selective catalytic reduction that is very close to the exhaust manifold which would not produce any passive oxidation of soot because there would not be enough NO2 to oxidize trapped soot.  The examiner disagrees.  Blakeman discloses an excess of urea accelerating the rate of regenerating the filter since an increased proportion of the excess urea may be converted into NO2 used to react with PM trapped on the filter (passive oxidation of soot) (paragraph 0035).  Therefore, the 2 being available to facilitate passive oxidation of soot trapped by the particulate filter by reaction with NO2.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY K. BRADLEY whose telephone number is (571)270-5286.  The examiner can normally be reached on Monday - Friday: 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUDREY K BRADLEY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        a